Citation Nr: 1744014	
Decision Date: 09/19/17    Archive Date: 10/10/17

DOCKET NO.  09-49 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to February 1969.  His military decorations include a Purple Heart Medal with one star, National Defense Service Medal, Vietnam Service Medal with one star, Republic of Vietnam Campaign Medal and Republic of Vietnam Cross of Gallantry with Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO. A transcript of the hearing is of record.

This matter was remanded by the Board in May 2013 and March 2016.  The Board then initiated action to develop the matter further, to include obtaining an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The matter is now again before the Board for adjudication.


FINDING OF FACT

The Veteran's PTSD and major depression at least as likely as not initially manifested during his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depression, are met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

While there is some evidence in this case suggesting the Veteran does not meet the diagnostic criteria for PTSD, the opinions in this regard have been deemed inadequate in prior Board actions.  In September 2017, a VA psychiatrist reviewed the Veteran's claims file, summarized his history of symptoms and fully explained why he meets all DSM-IV criteria for PTSD, as well as major depression.  The psychiatrist explained the criteria needed for a bipolar disorder diagnosis and explained why the Veteran does not carry that diagnosis.  The Board, therefore, finds that the Veteran has a current diagnosis of an acquired psychiatric disability, to include PTSD and major depression.

Further, the VA psychiatrist in September 2017 summarized the Veteran's symptoms both during service and since, finding symptoms of the psychiatric disabilities present both during service and after.  The psychiatrist concluded that it is at least as likely as not that both the Veteran's PTSD and his major depression are related to his active service.  The psychiatrist's opinion was based upon a review of the claims file, an accurate history was provided and the rationale for the opinion was clearly explained.  Therefore, the Board assigns great probative value to this opinion.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current acquired psychiatric disorder, diagnosed as PTSD and major depression, that is etiologically related to the in-service symptoms he experienced.  Therefore, entitlement to service connection for his acquired psychiatric disorder is warranted. 
  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


